In an action to recover damages for injuries to person and property, the jury rendered a verdict in favor of plaintiff for $100 for the personal injuries and for $1,210 for the property damage. Plaintiff appeals from the judgment entered thereon and from an order denying his motion to set aside the verdict and for a new trial. On the appeal plaintiff claims only that the amount of the verdict for personal injuries was inadequate. Judgment and order reversed on the facts and a new trial granted, with costs to appellant to abide the event, unless the defendant, within twenty days from the entry of the order to be entered hereon, stipulate to increase the amount of the judgment from $1,310 to $1,460, in which event the judgment, as so increased, and the order are unanimously affirmed, with costs. In our opinion the verdict for the personal injuries was inadequate. No error was committed by the exclusion of photographs of defendant’s car as liability was admitted and no testimony was offered by defendant as to either plaintiff’s personal injuries or his property damage. Present — Nolan, P. J., Wenzel, MacCrate, Schmidt and Beldoek, JJ.